Citation Nr: 1021556	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-34 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In May 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The Board is aware that the Veteran expressed disagreement 
with an October 2008 rating decision that granted service 
connection for posttraumatic stress disorder and assigned an 
initial 30 percent disability rating and that he expressed 
disagreement with a July 2009 rating decision that denied 
service connection for hypertension, cardiovascular disease 
and arthritis, lumbar spine.  The RO issued the Veteran a 
Statement of the Case (SOC) concerning these claimed 
disorders in July 2009 and in November 2009, respectively.  
The record before the Board does not contain a Substantive 
Appeal to perfect these issues for appeal.  38 C.F.R. §§ 
20.200, 20.202, 20.302 (2009).  Accordingly these issues are 
not currently before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the period prior to August 6, 2009, the Veteran's 
bilateral pes planus with right heel spur was manifested by 
complaints of pain, weakness, and some swelling without 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.

3.  For the period from August 6, 2009, the Veteran's 
bilateral pes planus was manifested by complaints of pain, 
swelling, stiffness, fatigability, and lack of endurance with 
objective evidence of bilateral painful motion, swelling, 
tenderness, trace edema, inward bowing, and mild pronation, 
but was not productive of pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo-achilles on manipulation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
bilateral pes planus has not been met for the period prior to 
August 6, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.57 4.71a, Diagnostic Code 5276 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 30 percent rating, but no higher, for 
bilateral pes planus have been met for the period from August 
6, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2006 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claim for an increased rating for 
bilateral pes planus on appeal.  This letter also informed 
the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter further requested that 
the Veteran submit any additional information or evidence in 
his possession that pertained to his claim.  In addition, the 
December 2006 letter provided the Veteran with information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman.  The January 2007 RO rating decision 
reflects the initial adjudication of the claim for an 
increased rating for bilateral pes planus on appeal.  Hence, 
the December 2006 letter-which meets all four of Pelegrini's 
content of notice requirement- also meets the VCAA's timing 
of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records and reports of a December 2006 VA feet examination 
and an August 2009 VA feet examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the May 2010 Board hearing, as well as various written 
statements provided by the Veteran as well as by his agent, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board notes that words such as "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2009).

The Veteran's bilateral pes planus is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under DC 5276, 
a 10 percent rating is assigned for moderate unilateral or  
bilateral symptoms of pes planus to include weight bearing  
line over or medial to the great toe, inward bowing of the 
Achilles tendon, and pain on manipulation and use of the 
feet.  A 20 percent (unilateral) or 30 percent (bilateral) 
rating is granted for severe symptoms of pes planus to 
include objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, or characteristic callosities.   
A 30 percent (unilateral) or 50 percent (bilateral) rating is 
warranted for pronounced symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. §  4.71a, Diagnostic Code 
5276 (2009).  

A.  Period prior to August 6, 2009

In October 2006, the Veteran filed a claim that the RO 
accepted as a request for an increased rating for bilateral 
pes planus.

VA treatment records from January 2005 to May 2009 are 
negative for complaints, findings or treatment of the 
Veteran's bilateral pes planus.  A July 2008 VA rheumatology 
record notes that physical examination revealed no ankle or 
foot swelling.  There is no additional evidence for this time 
period.

Based upon the foregoing evidence, the Board finds that, the 
Veteran is not entitled to a disability rating in excess of 
10 percent for bilateral pes planus for the period prior to 
August 6, 2009.  To that extent, this appeal is denied. 8 
C.F.R. §§ 4.3, 4.7.



B.  Period from August 6, 2009

An August 6, 2009, VA examination report reflects that the 
Veteran complained of pain, swelling, stiffness, 
fatigability, and lack of endurance while standing and while 
walking.  The Veteran stated that due to these symptoms he 
was unable to stand for more than a few minutes and was 
unable to walk more than a few yards.  Examination of the 
left and right foot revealed evidence of painful motion, 
swelling, and tenderness, but no evidence of instability, 
weakness or abnormal weight bearing.  Evidence of swelling 
consisted of trace edema around the left ankle and lower left 
leg and around the right ankle.  There was no skin or 
vascular foot abnormality.  Achilles alignment nonweight 
bearing was normal, weight bearing revealed inward bowing 
that was correctable with manipulation.  The Veteran had 
pronation described as mild, bilaterally.  An arch was 
present on nonweight bearing, but was not present on weight 
bearing.  The Veteran had left heel valgus of 10 degrees and 
right heel valgus of 5 degrees, each correctible by 
manipulation.  Location of weight bearing line was over the 
great toe.  There was no muscle atrophy of either foot.  The 
diagnosis was bilateral flexible arches, no radiographic 
evidence of pes planus, and arthritis in proximal and distal 
interphalangeal joints per x-ray.  Problem associated with 
diagnosis was bilateral pes planus.

During the May 2010 Board hearing, the Veteran testified that 
he had daily pain in his ankles and lower part of his foot 
when he walked that got worse as the day went on.  The 
Veteran stated that he mostly took Tylenol for his feet on a 
daily basis.  He believed that the cold weather makes his 
feet worse.  The Veteran also stated that he usually wears 
support shoes and inserts that were privately made.  He wears 
the inserts basically every day.   

Applying the pertinent evidence to the criteria for 
Diagnostic Code 5276, and affording the Veteran the benefit 
of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102), the Board finds that the criteria for a 30 percent 
disability rating are met from the August 6, 2009 VA 
examination showing an increase in severity of the Veteran's 
bilateral pes planus.  There is no evidence that the higher 
50 percent disability rating is warranted at any point during 
the appeal period.  In this regard, there is no evidence of 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances.   Thus, a 30 percent, but no 
higher, disability rating is warranted for the Veteran's 
service-connected bilateral pes planus for the period from 
August 6, 2009.

C.  Both Periods

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  The Board 
points out that there is no showing that, at any point during 
the appeal period that the Veteran's bilateral pes planus has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
In this regard, the Veteran's service-connected bilateral pes 
planus has not objectively been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no objective evidence that 
the disability has warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular scheduler standard.  In the 
absence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
this case, the rating criteria reasonably describe the 
Veteran 's disability level and symptomatology and provides 
for additional or more severe symptoms than currently shown 
by the evidence; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for bilateral pes planus for 
the period prior to August 6, 2009 is denied.

A 30 percent rating for bilateral pes planus for the period 
from August 6, 2009, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

                
_________________________________________________	
	                                               MICHAEL D. 
LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


